Citation Nr: 1311373	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1966 to September 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to a TDIU.  The Veteran appealed this decision.  The Veteran had been receiving a combined rating of 60 percent from June 13, 2002.  Later, the Veteran was awarded a temporary total rating from July 22, 2009, to November 1, 2009.  In April 2011, the RO awarded TDIU, effective November 1, 2009, the date at which the Veteran's combined disability rating for service-connected disabilities was increased to 80 percent.  The issue on appeal then became entitlement to a TDIU prior to November 1, 2009.

In December 2011, the Board issued a decision denying entitlement to an effective date earlier than November 1, 2009, for the award of TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2012 Joint Motion for Order Vacating the Board Decision (Joint Motion), the Court vacated the December 2011 Board decision and remanded the case to the Board for re-adjudication consistent with its Order.


FINDINGS OF FACT

1.  The Veteran filed a formal application for entitlement to a TDIU in October 2005.

2.  Prior to November 1, 2009, the Veteran's service-connected disabilities consisted of: posttraumatic stress disorder or PTSD (rated as 50 percent disabling); duodenal ulcer with anemia residuals (rated as 20 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and bilateral sensorineural hearing loss (rated as noncompensably disabling).  His combined service-connected disability rating was 60 percent.

3.  Prior to November 1, 2009, the Veteran did not meet the schedular criteria for TDIU and was not unable to engage in substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than November 1, 2009, for the award of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU.  Courts have held that, once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and at 38 C.F.R. § 3.159 (2012)).  However, in a March 2006 letter, the Veteran was provided with an explanation of how effective dates are assigned.  The duties to notify and assist have been met.

II.  Factual Background

The Veteran has been service-connected for the residuals of a duodenal ulcer with anemia at 20 percent disabling since July 1972.  In June 2002, he was granted service connection for PTSD and assigned a 50 percent rating.  He was granted service connection for bilateral hearing loss (rated as noncompensably disabling) and tinnitus (rated as 10 percent disabling) effective from January 2008.  Prior to the award of a temporary total evaluation in July 2009, the combined evaluation for service-connected disabilities was 60 percent.  Service connection for diabetes mellitus was granted from August 2009 (rated as 20 percent disabling).

In December 2002, the RO denied a claim for service connection for PTSD.  In his July 2003 appeal, the Veteran said that he had quit his job and started working at home in 1992.  He also told the decision review officer about his mechanic business in September 2003 at a hearing.  (Transcript, pp. 9-10.)  He said his children helped him.  (Transcript, p. 11.)  He further reported that, in the years since service, he had held many jobs, from working for a large company to cutting wood and junking cars for scrap.  (Transcript, p. 15.)

In December 2003, at a VA mental health screening and psychiatric evaluation, the Veteran reported that most of the time he could not work.  In February 2004, at a VA psychiatric evaluation, the Veteran said he could not work due to his PTSD and explained that he had quit working outside the home in 1991.  Since that time, he stated, he worked on cars at home but had recently had to quit doing that due to problems with forgetfulness.  But a history and physical record from the same month showed that he reported being employed and having his own business despite reporting that he had trouble with his employment due to his symptoms.  

At an October 2004 VA psychiatric examination, the Veteran reported that he had been unemployed since 2002.  He stated that he stopped working due to fear that he would cause injury by forgetting to properly repair a vehicle but denied having lost time from employment due to PTSD when he was working.  The examiner concluded that the Veteran had moderate symptomatology due to PTSD.  The examiner assigned an Axis V Global Assessment of Functioning Scale (GAF) score of 55, denoting "moderate social and occupational relationships due to posttraumatic stress disorder."  

A January 5, 2005, VA mental health record showed the Veteran reported that he had not been able to work due to being unable to focus and afraid of making mistakes, but he stated that although he "is not actually doing the work himself," he had been advising and helping his son in the mechanic business.  The psychiatrist noted the Veteran's report that he had not been working over the last year due to his nerve problems and that his sons had taken over the business.  The treating psychiatrist confirmed the Veteran's diagnosis of PTSD and his GAF score of 55, representing moderate symptomatology.  Similarly, at an April 27, 2005, VA mental health treatment visit, the Veteran reported minimal symptom improvement and a worsening in his ability to concentrate over the past few weeks.  The treatment provider found that the Veteran's PTSD symptoms "are globally severe and make it difficult for [the Veteran] to function ... occupationally."  

In September 2005, the RO granted service connection for PTSD at 50 percent disabling, effective June 13, 2002.  The combined rating was 60 percent from June 13, 2002.  In October 2005, the Veteran filed a claim for TDIU, contending that his service-connected conditions of an ulcer and PTSD prevented him from working.  He reported ongoing treatment but no hospitalization for PTSD.  He had a twelfth-grade education.  He said he became too disabled to work in 2002.  He had been self-employed from 1991 to 2002.  He stated that he had had to stop full-time employment in 1991 because he could no longer be a mechanic due to his fear of making mistakes.

A Social Security Administration (SSA) psychological evaluation conducted on November 28, 2005, showed that the Veteran had "deficits which would interfere with his ability to remember, understand and carry out work related instructions."  In a December 2005 SSA evaluation, the Veteran was found to have "marked limitations" in responding appropriately to supervisors, co-workers, customers, or other members of the general public; in using judgment in detailed or complex work-related decisions; and in dealing with changes in a routine work setting.  He was also noted to have marked limitation in understanding, remembering, and carrying out detailed or complex instructions, and in maintaining attention, concentration, or pace for periods of at least two hours, as well as with maintaining activities of daily living.  In February 2006, a SSA decision found that the Veteran had severe PTSD, major depressive disorder, and GERD and concluded that he was unable to sustain substantial gainful activity due to those disorders.  The decision found that he had been disabled since December 2002 under SSA regulations.

The Veteran was evaluated in two VA examinations in 2006.  In April 2006, a general medical examination showed that the Veteran asserted he was not able to work due to his PTSD.  He said that he was forgetful and made mistakes when repairing cars.  However, the examiner stated, and the Veteran agreed, that his peptic ulcer disease was not affecting his ability to be employed.  In a May 2006 VA psychiatric examination, the Veteran again reported having had many jobs over the years and having stopped work as a mechanic in 2001.  The examiner noted that the Veteran reported that he "usually quits ... due to interpersonal problems."  The examiner observed that the Veteran's treatment record documented that his symptoms had improved since he had begun receiving treatment for his PTSD.  Further, the examiner noted that the Veteran himself reported an improvement in his symptomatology; in particular, he stated that his nightmares, flashbacks, avoidance, irritability, and feelings of detachment had all improved since he began seeking treatment.  In addition, the Veteran described himself as having a good relationship with family, and the examiner noted that he had maintained his current marriage for 39 years.  The examiner noted the Veteran had left a voluntary church position on his own volition, not because he was doing an inadequate job.  The examiner found that the Veteran's symptoms "could have affected many of the jobs that he did quit" but noted that he had a history of alcohol abuse, making it difficult to determine to what extent the Veteran's employment problems were due to alcoholism as opposed to symptoms of PTSD.  The examiner assigned the Veteran a GAF score of 55 to 60.

In July 2006, the RO denied the claim for TDIU, noting that the Veteran's combined rating was 60 percent-below the schedular rating for eligibility for TDIU under 38 C.F.R. § 4.16.  Thereafter, in April 2008, the RO granted claims for service connection for bilateral hearing loss (rated as noncompensably disabling) and tinnitus (rated as 10 percent disabling); however, the Veteran's combined rating was still 60 percent disabling.  

The Veteran was admitted to a private hospital for several days in May and June 2009; the diagnoses were bipolar disorder and PTSD.  From July to October 2009, the Veteran received in-patient VA treatment for PTSD.  An October 2009 VA neuropsychological assessment noted that the Veteran had assaultive behavior toward a VA clinician and that he had shot his own dog after a disagreement with his neighbors (who were his son and daughter-in-law).  The Veteran was given a full battery of psychological testing.  His results were not indicative of dementia, although some deficiencies in cognitive performance were observed.  Early dementia could not be ruled out.  In December 2009, a VA examination report showed a diagnosis of diabetes mellitus.  From September to October 2010, the Veteran was again admitted to a private hospital due to a mood disturbance.  In December 2010, a VA examination for PTSD showed that the Veteran was too impulsive to be able to work due to his PTSD.

In April 2011, a supplemental statement of the case and RO rating action shows that the Veteran was awarded a TDIU with an effective date of November 1, 2009.  A temporary evaluation of 100 percent was assigned from July 22, 2009, to October 31, 2009 (when the Veteran had inpatient treatment for PTSD).  The Veteran was awarded a 70 percent rating for PTSD from November 1, 2009.  However, the Veteran's appeal for a TDIU continued because the date of the award did not extend back to the date of the claim or to the date the Veteran asserted he became too disabled to work; his claim thus became one for an earlier effective date for entitlement to a TDIU.

II.  Legal Criteria and Analysis

A.  Earlier Effective Dates in General

The Veteran contends that the effective date for his award of TDIU should be 2001, when he stopped working entirely, or alternatively 1991, after which he started running his own business and "worked when able."  The Veteran filed his formal claim for TDIU in October 2005.

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2012) (emphasis added).

The applicable statute, 38 U.S.C.A. § 5110(b)(2), and regulation, 38 C.F.R. § 3.400(o)(2), are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable.  See Harper v. Brown, 10 Vet. App. 125 (1997).  The phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.

B.  Date Entitlement Arose

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012).  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  In determining when it is factually ascertainable that an increase in disability has occurred, the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  The question in a TDIU case is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

The evidence shows that in December 2010, a VA examiner found the Veteran too impulsive to work.  The examiner also stated that the Veteran did not have total occupational and social impairment, however, deficiencies were noted in judgment, thinking, family relations and work.  The March 2011 examination report reflects that the Veteran's other service-connected disabilities of diabetes mellitus and ulcer residuals did not impair physical and sedentary employment.

The Board finds that November 1, 2009, is the proper date that entitlement arose, as the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  This date was after the Veteran underwent a lengthy in-patient stay at a VA hospital for treatment for his PTSD.  The Veteran was assigned a 70 percent rating for his service-connected PTSD from this date.  The evidence conclusively showed that the Veteran was unable to work at a December 2010 VA examination for PTSD, and the combined rating of all service-connected disabilities was 80 percent as of November 1, 2009.  The effective date of November 1, 2009 is thus appropriate.

It is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of 38 C.F.R. § 4.16. 38 C.F.R. § 4.16(b) (2012).  See also 38 C.F.R. §§ 3.340, 3.341 (2012).  However, as will be discussed below, as the Veteran meets schedular standards now but was not shown to have been unemployable prior to November 1, 2009, there is no need to refer the claim to the Director of Compensation and Pension for consideration of a TDIU rating.  See 38 C.F.R. § 4.16(b).

C.  Receipt of Claim

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2012).  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2012). 

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2012).  The first hurdle to applying this regulation is that a formal claim for pension or compensation must have been allowed or a formal claim for compensation must have been disallowed for the reason that the service-connected disability is not compensable in degree.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, the Veteran filed a formal claim for TDIU in October 2005.  Regardless of whether an informal claim was filed prior to that point, the Board finds-as discussed below-that the date entitlement to a TDIU came several years after the filing of the formal claim.  As a result, it is unnecessary to consider whether an informal claim was filed at any point prior to October 2005.  This is so because it was not factually ascertainable that the Veteran became unable to engage in substantially gainful employment due to his service-connected PTSD until the December 2010 VA examination.  At that point, the Veteran had met the schedular rating under 38 C.F.R. § 4.16(a) since November 1, 2009; reasonable doubt was considered, and the claim for TDIU was awarded from that point.

Pursuant to the July 2012 Joint Motion, the Board has again considered the evidence favorable to the Veteran's claim that entitlement to a TDIU arose prior to November 1, 2009-namely, VA treatment records dated in January and April 2005 and SSA evaluation conducted in November 2005, as well as the May 2006 VA psychiatric examination.  The Board continues to find, however, that the greater weight of the evidence is against the claim.  The Veteran's VA treatment providers in both January 2005 and April 2005 recorded the Veteran's reports that he had been unable to work for several years due to a lack of concentration and a fear that he would make mistakes in his previous work as a mechanic.  In addition, the April 2005 treatment provider found that the Veteran's PTSD symptoms "are globally severe and make it difficult for [the Veteran] to function ... occupationally."  However, the Board points out that the Veteran was assigned a GAF score of 55 at the January 2005 treatment visit-a score representing no more than moderate symptomatology (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Veteran has been consistently assigned a GAF score of 55, in October 2004 and January 2005, and was assigned a GAF score of 55-60 at the May 2006 VA examination.  The Board finds that these consistent scores provide probative evidence that the Veteran's PTSD symptomatology for the period prior to November 1, 2009, was no more than moderate in severity and did not preclude his engaging in substantially gainful employment during that time.  Further, the April 27, 2005, VA treatment provider found the Veteran's PTSD symptomatology to be "severe" and to render it "difficult" for the Veteran to function occupationally.  However, the treatment provider did not conclude, based on treatment of the Veteran, that he was unable to obtain or maintain gainful employment, merely that doing so would be "difficult" due to his service-connected PTSD.  In that connection, the Board observes that a high rating in itself is a recognition that the impairment in question makes it difficult to obtain and keep employment.  Finally, the January 2005 report is a reflection of the Veteran's self assessment of his employability and did not include a thorough psychiatric evaluation of his symptomatology.  The VA psychiatric evaluation in 2006 took the Veteran's complaints and concerns into account and concluded that industrial impairment was less than severe and certainly not total.  

Thus, in reaching its conclusions, the Board finds persuasive the report of VA psychiatric examination conducted in May 2006.  At that time, the VA examiner reviewed the Veteran's treatment history, examined the Veteran, and found that his symptoms had actually improved since he had begun seeking treatment for PTSD.  This finding was confirmed by the Veteran during the examination.  Further, although acknowledging that the Veteran reported having stopped work as a mechanic in 2001 and finding that his PTSD symptoms "could have affected many of the jobs that he did quit," the examiner observed that it was difficult to determine to what extent the Veteran's employment problems were due to alcoholism as opposed to symptoms of PTSD.  In addition, the Veteran described himself as having a good relationship with family, and the examiner noted that he had maintained his current marriage for 39 years.  The examiner assigned the Veteran a GAF score of 55 to 60, which represents no more than moderate symptomatology.  It is apparent that the Veteran's PTSD has had an effect on his ability to maintain employment; however, as discussed above, the 50 percent rating assigned to his service-connected PTSD prior to November 1, 2009, reflects VA's acknowledgement that such symptomatology renders it difficult to obtain and keep employment.  The Board is unable to conclude that the examiner's finding that the Veteran's PTSD symptoms "affected" his employability is tantamount to a finding that those symptoms precluded him from maintaining substantially gainful employment.  

The Board has further considered the SSA determination that the Veteran was unemployable from December 2002, including in particular the November 28, 2005, psychiatric evaluation.  However, the Board points out that the SSA's determination included the consideration of non-service-connected disability (GERD).  In addition, the SSA evaluator found the Veteran to have "marked limitation" in multiple metrics such as ability to use proper judgment or respond appropriately to others.  However, as discussed above, a finding of a limitation, even a "marked" one, in employability is not tantamount to a finding that the Veteran's PTSD symptomatology, when considered without reference to his non-service-connected GERD, alone rendered him unable to secure or maintain substantially gainful employment.  The SSA evaluator's finding that the Veteran has "deficits" due to PTSD that "would interfere with his ability to remember, understand and carry out work related instructions" is not inconsistent with VA findings of similar limitations in function, but the Board finds that it does not equate to a finding that the Veteran was unable to work prior to November 1, 2009.  The Board thus finds that the Social Security determination is less probative than the clinical evidence from the May 2006 VA examination reflecting that service-connected disability was moderately disabling from an industrial standpoint, but did not preclude gainful employment and had in fact improved in recent years.

The regulation states that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In this case, the Board acknowledges that the Veteran filed a claim for entitlement to a TDIU in October 2005.  However, as discussed in detail above, the Board finds that the evidence is not in equipoise as to whether the Veteran was unable to secure or maintain substantially gainful employment prior to November 1, 2009.   As a result, the effective date is November 1, 2009-the date entitlement arose, as that is the later date under 38 C.F.R. § 3.400(o)(1).  (In so finding, the Board notes that the reference to "examination reports of 2005" in its December 2011 decision was a typographical error and looks instead, as discussed above, to the May 2006 VA examination in rendering its decision.  The Board further notes that the evidence does not suggest, and indeed the Veteran has not claimed, that any other of his service-connected disabilities has affected his employability.)  

Based on the foregoing, the Board concludes that an effective date earlier than November 1, 2009, for TDIU is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for TDIU, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012).



ORDER

Entitlement to an effective date earlier than November 1, 2009, for the award of a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


